Citation Nr: 1137317	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-17 791	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for residuals of left ankle arthritis, status post repair, prior to August 26, 2010.

2.  Entitlement to a rating greater than 10 percent for residuals of left ankle arthritis, status post repair, beginning August 26, 2010.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to August 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona; the Veteran's appeal was certified to the Board by the RO in Albuquerque, New Mexico, with which jurisdiction rests.  

The Veteran testified at a December 2009 Board hearing before the undersigned Veterans Law Judge (VLJ) sitting at the Phoenix, Arizona RO.  A transcript of that hearing is associated with the claims file.

The Veteran's appeal was remanded by the Board in July 2010 with three directives.  The RO was to ask the Veteran to identify any additional medical providers from whom she received treatment for her left ankle disability; a letter was sent in July 2010, but the Veteran did not respond.  The RO was to schedule the Veteran for a VA examination to determine the current severity of her left ankle disability; an examination was conducted in August 2010.  Finally, the RO was to readjudicate the Veteran's appeal, taking into consideration of the VA examination report and any additional evidence associated with the claims file; a Supplemental Statement of the Case was issued in July 2011.  Accordingly, the Board finds that there has been substantial compliance with the directives of the July 2010 Remand in this case, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

At the August 2010 VA joints examination, the Veteran reported that she is employed with the highway patrol as a police officer.  She has also not alleged she is unemployable due to her service-connected left ankle disability.  Thus, the matter of entitlement to a total rating based on individual unemployability (also known as TDIU) is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  Prior to August 26, 2010, the Veteran's residuals of left ankle arthritis, status post repair, were manifested by no more than moderate limited motion of the ankle; dorsiflexion of the ankle was no worse than 15 degrees, and plantar flexion was no worse than 30 degrees.

2.  Beginning August 26, 2010, the Veteran's residuals of left ankle arthritis, status post repair, were manifested by marked limited motion of the ankle; dorsiflexion of the ankle was to 10 degrees, and plantar flexion was to 20 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent, prior to August 26, 2010, for residuals of left ankle arthritis status post repair, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003-5271 (2011).

2.  The criteria for a 30 percent rating, beginning August 26, 2010, for residuals of left ankle arthritis, status post repair, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003-5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A November 2005 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A March 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in November 2005, July 2007, and August 2010; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examinations documented the Veteran's symptoms and the difficulties presented in conjunction with her activities of daily living; performed a complete physical examination; and conducted radiology tests as appropriate.  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).  

Although rating a service-connected disability requires a review of a veteran's entire medical history, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran underwent left ankle surgery in January 2005; as a result, a 100 percent temporary rating was in effect from January 3, 2005, to April 1, 2005.  38 C.F.R. § 4.30 (2011).  Otherwise, the Veteran's residuals of left ankle arthritis, status post repair, has been rated as 10 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003-5271.  Hyphenated diagnostic codes are used when a rating under one diagnostic code (here, 5003 for degenerative arthritis) requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen (here, 5271 for limited motion of the ankle).  See 38 C.F.R. § 4.27 (2011).  Under Diagnostic Code 5271, a 10 percent rating is warranted when there is moderate limitation of motion of the ankle; the maximum 30 percent rating is warranted when there is marked limited motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of motion of the ankle includes dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  See also 38 C.F.R. § 4.71, Plate II (2011).  

The evidence of record supports staged ratings for the appeal period.  Hart, 21 Vet. App. at 509.  At the November 2005 VA examination, dorsiflexion was to 20 degrees, and plantar flexion was to 40 degrees; at the July 2007 VA examination, dorsiflexion was to 15 degrees with pain, and plantar flexion was to 45 degrees with pain.  Because these ranges of motion reflect that the Veteran is able to flex her ankle more than half of the normal range of motion, the Board finds that this constitutes no more than moderate limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  However, at the August 2010 VA examination, dorsiflexion was to 10 degrees and plantar flexion was to 20 degrees.  The Board finds that this constitutes marked limited motion, as both dorsiflexion and plantar flexion are limited to less than half of their normal range.  38 C.F.R. § 4.71, Plate II.  Accordingly, greater than a 10 percent rating is not warranted prior to August 26, 2010, but a 30 percent rating for the Veteran's left ankle disability under Diagnostic Code 5271 is warranted as of that date.

Other potentially applicable diagnostic codes have also been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  But the objective medical evidence of record does not reflect anklyosis of the ankle, astragalectomy, malunion of the os calcis or astragalus, or anklyosis of the subastragalar or tarsal joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2011).  Moreover, x-rays taken at the VA examinations did not show evidence that there was nonunion or malunion of the tibia and fibula which resulted in a marked ankle disability.  Accordingly, increased ratings for the Veteran's left ankle disability are not warranted based on alternate diagnostic codes.

Consideration has also been given to whether there is any additional functional loss not contemplated in currently assigned ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. at 202, 206 (1995).  Although the Veteran reported to the August 2010 VA examiner that she had difficulty walking on uneven surfaces, and infrequent use of an orthotic insert or brace, she described no limitations on standing or walking.  The November 2005 VA examiner indicated that the Veteran's ankle had additional limitation of motion on repetitive use, with dorsiflexion being limited by an additional 5 degrees after repetitive motion, and plantar flexion being limited by an additional 10 degrees after repetitive motion, both secondary to pain.  But this does not rise to the level of marked limited motion such that a 30 percent rating would be warranted as of that date based on functional loss.  Moreover, the July 2007 and August 2010 VA examination reports indicated that the range of motion of the left ankle was not additionally limited by repetitive use, pain, fatigue, weakness, lack of endurance, or incoordination.  As there is no additional functional loss not contemplated by the currently assigned ratings, increased ratings on the basis of functional loss is not for assignment.  

As noted, the Veteran has undergone multiple surgeries to ameliorate her left ankle disability symptoms; on this basis, consideration has been given to whether a separate rating for her surgical scars is warranted.  Esteban v. Brown, 6 Vet. App. 259 (1994).  The November 2005 and July 2007 VA examination reports noted the presence of multiple, healed surgical left ankle scars with slight keloid formation on the medial side measuring about four inches long.  However, these characteristics do not meet the criteria for a separate rating, as the scar measures less than six inches long and neither the Veteran nor the examiner noted that the keloid resulted in pain on examination, instability of the scar, or limitation of function.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (2008).  The Veteran has also not asserted that her scars are manifested by any of the other qualifying characteristics, such that a separate rating for that scar is warranted.  Id.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2011).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The assigned schedular ratings are adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected ankle disability, but the medical evidence does not reflect those symptoms.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's left ankle disability.  She has not required hospitalization other than in conjunction with her ankle surgeries in 2001, 2003, and 2005.  Marked interference of employment has not been shown; as noted in the Introduction of this decision, the Veteran reported to the August 2010 VA examiner that she was employed as a highway patrol police officer and had only missed a limited amount of work for surgery and consequent recovery.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.

By this decision, a 30 percent rating is granted effective August 26, 2010.  This is the maximum schedular rating available under Diagnostic Code 5271.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  However, the preponderance of the evidence is against the assignment of greater than a 10 percent rating prior to that date.  There is no doubt to be resolved, and an increased rating prior to August 26, 2010 is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating greater than 10 percent, prior to August 26, 2010, for residuals of left ankle arthritis status post repair is denied.

Entitlement to a 30 percent rating, beginning August 26, 2010, for residuals of left ankle arthritis status post repair is granted, subject to the applicable regulations concerning the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


